              Case 1:21-cv-00647-JMF Document 31 Filed 04/22/21 Page 1 of 2

                    Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                  Telephone: (212) 317-1200
New York, New York 10165                                                          Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com                                                          Application GRANTED. The initial
                                                                                     pretrial conference currently scheduled
                                                                                     for April 29, 2021 is ADJOURNED to
                                                                April 22, 2021       July 1, 2021 at 3:30 p.m. The Clerk
                                                                                     of Court is directed to terminate
Via ECF                                                                              ECF No. 30. SO ORDERED.
Honorable Jesse M. Furman
United States District Judge
United States Courthouse
40 Foley Square                                                                                               April 22, 2021
New York, NY 10007

                             Re: Perez Molina et al v. Skyline Restoration Inc. et al
                                 21-cv-00647-JMF

Your Honor:

           We represent Plaintiffs in the above referenced matter. We write jointly with appearing

Defendants to respectfully request the April 29, 2021 initial conference to be adjourned sine die.

Counsel for the parties agreed to the terms of the settlement agreement and are working towards

receiving respective clients’ signatures.

           The non-settling defendants have not appeared. Irrespective, Plaintiffs’ counsel intends to

amend the complaint after the approval of the settlement with the appearing defendants. The

amended complaint will not include the defaulting defendants but, will add defendants

discovered through the appearing defendants1.

           Therefore, we respectfully request the April 29, 2021 initial conference be adjourned sine

die.

           We thank the Court for its time and attention to this matter.


                                                                Respectfully Submitted,


1
    We will file a motion seeking permission to amend prior to filing of the amendment.

                            Certified as a minority-owned business in the State of New York
         Case 1:21-cv-00647-JMF Document 31 Filed 04/22/21 Page 2 of 2

April 16, 2018
Page 2



                                          /s/ Gennadiy Naydenskiy
                                          Gennadiy Naydenskiy
